 Case: 1:20-cv-00825-JG Doc #: 5 Filed: 02/17/21 1 of 2. PageID #: 28




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
JORDAN A. GOODWIN,                                    :      CASE NO. 1: 20 CV 825
                                                      :
         Plaintiff,                                   :
                                                      :
vs.                                                   :      OPINON & ORDER
                                                      :
JUDGE ROBERT McCLELLAND,                              :
                                                      :
         Defendant.                                   :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         Pro se plaintiff Jordan Goodwin has filed a prisoner civil rights complaint against

Cuyahoga County Court of Common Pleas Judge Robert McClelland under 42 U.S.C. § 1983.

(Doc. No. 1.) He seeks damages on the basis that he has been incorrectly held in the Cuyahoga

County Jail in connection with a state criminal case. He seeks $175 in damages for each day he

contends he has been wrongfully held in the Jail. (See id. at 5.)

         Federal district courts are expressly required, under 28 U.S.C. § 1915A, to review any

complaint “in which a prisoner seeks redress from a governmental entity or officer or employee of

a governmental entity,” and to dismiss before service any such action that the court determines is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from defendant who is immune from such relief. See 28 U.S.C. § 1915A; Hill v. Lappin,

630 F.3d 468, 470-71 (6th Cir. 2010).

         The plaintiff’s complaint must be dismissed under § 1915A.
Case: 1:20-cv-00825-JG Doc #: 5 Filed: 02/17/21 2 of 2. PageID #: 29

Case No. 20-cv-825
Gwin, J.

       First, it is well-established that judges and other court officers enjoy absolute immunity

from suits seeking monetary damages on claims arising out of the performance of judicial or quasi-

judicial functions. See Wappler v. Carniak, 24 F. App’x 294, 295-96 (6th Cir. 2001). The plaintiff

seeks damages from a defendant who is immune from his damages suit.

       Second, “habeas corpus is the exclusive remedy for a state prisoner who challenges the

fact or duration of his confinement. . . even though such a claim may come within the literal terms

of § 1983.” Heck v. Humphrey, 512 U.S. 477, 481 (1994) (citing Preiser v. Rodriguez, 411 U.S.

475, 488–90 (1973)). In order for a plaintiff to pursue a damage claim under 42 U.S.C. § 1983 for

an “allegedly unconstitutional conviction or imprisonment,” a plaintiff must first demonstrate that

the conviction or imprisonment at issue has already been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a writ of habeas corpus. Id. at 486-87. The

plaintiff has not alleged or demonstrated that his challenged confinement has been invalidated or

called into question in any of the ways articulated in Heck.

                                           Conclusion

       Accordingly, the plaintiff’s complaint against Judge McClelland is dismissed pursuant to

28 U.S.C. § 1915A. In light of this ruling, the plaintiff’s motion to proceed in forma pauperis

(Doc. No. 2) is denied as moot. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.


Dated: February 17, 2021                               s/ James S. Gwin _________________
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE



                                                -2-
